IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0073
                              Filed March 21, 2018


IN THE INTEREST OF B.R. and A.R.,
Minor Children,

C.F., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Susan F. Flaherty,

Associate Juvenile Judge.



       A mother appeals the termination of her parental rights to her children.

AFFIRMED.



       Melody J. Butz of Butz Law Offices, PC, Center Point, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Kimberly A. Opatz of Linn County Advocate, Cedar Rapids, guardian ad

litem for minor children.



       Considered by Doyle, P.J., and Tabor and McDonald, JJ.
                                         2


DOYLE, Presiding Judge.

       A mother appeals the termination of her parental rights to her children. We

review termination proceedings de novo. See In re A.M., 843 N.W.2d 100, 110

(Iowa 2014). In doing so, we are not bound by the juvenile court’s findings of fact,

although we give them weight, especially those concerning witness credibility. See

id.

       I. Reasonable Efforts.

       The mother first argues the State failed to make reasonable efforts to avoid

terminating her parental rights because the Department of Human Services (DHS)

did not provide drug testing to accommodate her September 2016 move to Illinois.

Although the State has an obligation to make reasonable efforts toward

reunification of the family, “a parent has an equal obligation to demand other,

different, or additional services prior to a permanency or termination hearing.” In

re A.A.G., 708 N.W.2d 85, 90 (Iowa Ct. App. 2005). The mother claims she

preserved error on this issue by filing a timely notice of appeal. However, her

failure to challenge the reasonableness of any services during the child-in-need-

of-assistance (CINA) proceedings precludes her from raising this issue for the first

time on appeal. See id.; In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App. 1999).

       Regardless, the record shows the mother failed to participate in the services

the DHS offered her. The juvenile court noted:

       [The mother] inconsistently participated in services and has been
       totally absent from offered services and the lives of her children for
       an extended period of time. For the past year she has not
       participated in any of the services included in the case plan and court
       orders. Efforts were made by the [DHS] to engage [the mother] in
       reunification services. Those efforts were not successful because of
                                          3


       [the mother]’s unwillingness to participate in offered services,
       including even visitation.

We find no merit in the mother’s claim.

       II. Grounds for Termination.

       The mother next challenges the sufficiency of the evidence supporting the

grounds for terminating her parental rights. Before terminating parental rights, the

juvenile court must find clear and convincing evidence supporting one of the

grounds for termination listed under section 232.116(1) (2016). See In re D.W.,

791 N.W.2d 703, 706 (Iowa 2010). The juvenile court found the State met its

burden of proving the grounds for termination set forth in section 232.116(1)(d)

and (f). We need only find grounds to terminate parental rights under one of the

sections cited by the juvenile court to affirm. S.R., 600 N.W.2d at 64.

       With regard to section 232.116(1)(f), the mother challenges the sufficiency

of the evidence supporting the fourth element of the paragraph—that her children

could not be returned to her custody at the time of the termination hearing. See

Iowa Code § 232.116(1)(f)(4); D.W., 791 N.W.2d at 707 (interpreting the term “at

the present time” to mean “at the time of the termination hearing”). The mother

claims that she had obtained safe and stable housing, was committed to a clean

and sober lifestyle, and was attending her visits with the children. The record

belies her claims.   Rather, it shows that any progress the mother made in

addressing her substance-abuse issues was erased when she relapsed in late

2016. The mother has failed to maintain regular contact with either the DHS or her

children throughout the CINA proceedings. Clear and convincing evidence shows
                                          4


the grounds for terminating the mother’s parental rights pursuant to section

232.116(1)(f) have been met.

       III. Best Interests.

       Finally, the mother contends that termination is not in the children’s best

interests. In making the best-interests determination, the primary considerations

are “the child[ren]’s safety,” “the best placement for furthering the long-term

nurturing and growth of the child[ren],” and “the physical, mental, and emotional

condition and needs of the child[ren].” In re P.L., 778 N.W.2d 33, 37 (Iowa 2010)

(quoting Iowa Code § 232.116(2)). The need for a permanent home is of primary

importance. See In re J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring

specially) (noting the “defining elements in a child’s best interest” are the child’s

safety and “need for a permanent home”).

       The record clearly establishes that termination of the mother’s parental

rights is in the children’s best interests. The children have not lived with the mother

since 2013. She never progressed beyond supervised visits with the children, and

her attendance at those visits was sporadic. She has failed to provide the children

with any support—physical, financial, or emotional—in the year leading up to

termination of her parental rights.

       Although the law requires a “full measure of patience with troubled parents

who attempt to remedy a lack of parenting skills,” this patience has been built into

the statutory scheme of chapter 232. In re C.B., 611 N.W.2d 489, 494 (Iowa 2000).

Once the grounds for termination exist, time is of the essence. See In re A.C., 415
N.W.2d 609, 614 (Iowa 1987). Termination of the mother’s parental rights will
                                         5


provide the children with the safety and stability they need. Accordingly, we affirm

the termination of the mother’s parental rights to her children.

       AFFIRMED.